Title: From John Adams to Richard Sullivan, 17 April 1812
From: Adams, John
To: Sullivan, Richard



Sir
Quincy April 17th 1812

I regret that the Weather deprived me of the Pleasure of meeting The Trustees and Visitors at your House on the last Saturday of March, where I had hoped to obtain the determination of the Gentlemen, when they would do me the honour of a Visit to Quincy.
I can now only Say that as I presume a ride in the Country would be more pleasant to the Gentlemen in May than in April I hope for the Honour of their Company on the last Saturday in May. With much Esteem / Sir, your humble Servant

John Adams